Citation Nr: 0210614	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  98-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to initial compensation for lumbar syndrome due 
to electroconvulsive therapy (38 U.S.C. 1151), currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1948 to December 
1953.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the 20 percent evaluation for 
lumbar syndrome due to electroconvulsive therapy (38 U.S.C. 
1151), was continued.  

The Board remanded this matter in April 1999.  The requested 
development has been accomplished.  In July 2000 the RO 
issued another rating decision which continued the veteran's 
20 percent evaluation for lumbar syndrome due to 
electroconvulsive therapy and which also denied the veteran 
claim to individual unemployability.  Two Supplemental 
Statements of the Case were issued regarding both issues in 
July 2000.  It does not appear as though the veteran has 
submitted a substantive appeal with regard to the issue of 
individual unemployability.  Hence, this issue is not before 
the Board.  

In July 2000 the veteran requested a local hearing and one 
was scheduled for November 2000.  The veteran was notified of 
this hearing in September 2000 but there is a notation on the 
notice that the hearing was canceled per VA Form 21-438, 
dated October 13, 2000.  In December 2000 the veteran wrote 
that he still wanted a local hearing or Decision Review 
Officer (DRO) review.  In February 2001 the veteran was 
notified of an informal conference or formal hearing 
scheduled for March 2001.  The informal conference was held 
on March 28, 2001, and the veteran, his spouse and his 
representative were present.  The DRO prepared a written 
report of the conference and a copy was provided to the 
veteran.  


FINDING OF FACT

Lumbar syndrome due to electroconvulsive therapy is 
productive of subjective reports of pain and tenderness on 
palpation of bilateral lumbar paraspinals, but severe 
limitation of motion or pronounced intervertebral disc 
syndrome are not shown.


CONCLUSION OF LAW

Lumbar syndrome due to electroconvulsive therapy (38 U.S.C. 
1151), is no more than 20 percent disabling.  38 U.S.C. §§ 
1155, 5100, 5102, 5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159); 38 
C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5293, 5299 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The December 1997 and July 2000 rating decisions, January 
1998 Statement of the Case, July 2000, September 2001 and 
March 2002 Supplemental Statements of the Case as well as the 
March 2001 and October 2001 RO letters informed the veteran 
of the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C. §§ 5102, 5103A 
(2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R § 3.159(b)).  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C. § 5103A (2002); 66 Fed. Reg. 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  The veteran was 
afforded VA examinations in October 1996, April 1997, 
November 1997, October 1999 and November 2001.  See 38 U.S.C. 
§ 5103A (2002); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2001).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The veteran is receiving compensation for lumbar syndrome due 
to electroconvulsive therapy (38 U.S.C. 1151) under 
Diagnostic Codes 5299 and 5293.  Diagnostic Code 5299 applies 
to disabilities of the musculoskeletal system that are not 
specifically accounted for in the Rating Schedule, but can be 
rated by analogy to a similar specified disability code.  See 
38 C.F.R. §§ 4.20, 4.27 (2001).  The veteran's lumbar 
syndrome due to electroconvulsive therapy (38 U.S.C. 1151) 
appears to be most analogous to intervertebral disc syndrome, 
which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Under Diagnostic Code 5293, a 20 percent rating is warranted 
for moderate intervertebral disc syndrome, with recurring 
attacks.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  A 60 percent disability evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  

I.  Evidence 

A.  Private Medical Records

Private medical records dated February 1998 to June 2000, 
show that the veteran was treated for complaints of lumbar 
pain.  The March 1998 radiology report findings were normal 
alignment of the lumbar spine.  There was some mild spurring 
present predominantly at the L2-L3 and L3-L4 levels.  There 
were Schmorl's nodes seen in the superior and inferior 
endplates of the L1, L2, and L3 vertebrae.  In November 1998 
there was tenderness on palpation of bilateral lumbar 
paraspinals from L1-L5.  The veteran attended therapy from 
November 1998 to December 1999.  

On examinations in January 1999 through December 1999 the 
veteran had very pronounced spasm on the right paravertebral.  
There was pronounced lumbar scarring.  Thoracolumbar 
insertional pain was quite pronounced.  He had trigger point 
tenderness with spasm in the mid dorsum.  In March 1999 the 
veteran was ambulatory with guarding and use of a cane in 
assistance in his slow, determined gait.  The April 1999 
Magnetic Resonance Imaging (MRI) of the lumbar spine revealed 
concentric disc bulging at the L4-L5 and L3-L4 levels, worse 
at the L4-L5 level causing bilateral foraminal narrowing.  
This was in conjunction with hypertrophic changes 
posteriorly.  There was no focal herniation of disc material.  
These changes were less significant at the L3-L4 level.  The 
sagittal T2 showed generalized desiccation of the disc.  This 
was consistent with long-standing degenerative disc disease.  
Upon examination in December 1999 the veteran had to walk 
with a cane.  

In March 2000 the veteran had normal lumbar lordosis without 
paraspinal spasm or point tenderness.  The veteran was able 
to go from squatting to standing.  Femoral stretch maneuver 
was negative.  Tandem gait was normal.  There was no spastic 
or antalgic gait present.  The April 2000 radiology report 
impression was mild disc bulge L3-L4 without significant 
lumbar stenosis.  L4-L5 mild to moderate lumbar stenosis 
related to disk bulge-protrusion with root impressions noted 
bilaterally suggesting mild root compression appearing to be 
more prominent on the left than on the right.  

The May 2000 lumbar total myelogram revealed mild anterior 
indentation along the thecal sac at L3-L4 without stenosis.  
L4-L5 demonstrated a moderate anterior indentation along the 
thecal sac.  A grade I anterior subluxation of L4 was noted 
which was stable on flexion and extension views.  Some 
lateral narrowing bilaterally at the L4-L5 level slightly on 
the right was identified and likely related to facet 
hypertrophic changes.  The exiting L4 and L5 nerve roots 
demonstrated bilateral symmetric nerve root sleeve filling 
however the lateral indentation just below the right L4 
exiting nerve may have contacted the L5 nerve root.  The L5-
S1 disk level showed some narrowing laterally slightly 
greater on the left.  

The May 2000 post-myelogram CT scan revealed L4-L5 mild to 
moderate lumbar stenosis produced by diffuse disk annular 
bulge and hypertrophic degenerative facet and ligamentous 
changes.  L5-S1 mild stenosis produced by central disk bulge 
and hypertrophic facet changes were also noted.  

B.  VA Medical Records 

VA outpatient treatment records dated July 1996 to December 
2001 show that the veteran was seen form complaints of lumbar 
spine pain.  The veteran was hospitalized from July 1996 to 
October 1996.  The lumbar spine x-ray showed mild 
degenerative change.  The CT scan of the lumbar spine 
revealed moderate steoarthritic changes in the lower 
lumbosacral region.  There was some degeneration of the L4-L5 
disk with posterior bulging.  The neurologist felt that the 
veteran had low back pain due to recurrent disk.  It was felt 
that maybe radiculopathy could be the cause of the pain.  The 
October 1996 CT scan showed irregularity of the apophyseal 
joints particularly at L4-L5 and L5-S1, but they were very 
irregular and marginal osteophytes were forming.  There were 
small anterior spurs.  The soft tissue windows showed minimal 
concentric bulging at L3-L4 and moderate bulging at L4-L5.  
The L5-S1 disc was fairly well maintained.  

The March 1997 MRI revealed marked narrowing of the entire 
spinal canal, and spinal stenosis at L3-L4.  There was an 
approximately 5-mm structure in or closely adjacent to the 
anterior aspect of the thecal sac at the L3 and L4 levels.  
At L4-L5 there was mild posterior bulging of the disc and 
hypertrophy of the apophyseal joints with spinal stenosis.  
At L5-S1 level there was believed to be bilateral foraminal 
stenosis and mild spinal stenosis.  There was also narrowing 
of the lateral recesses at S1.  No other abnormalities were 
demonstrated.  Between April 1997 and May 1997 the veteran 
was hospitalized.  A lumbar decompression was performed.  The 
veteran had no clonus.  The MRI revealed L5-S1 narrowing and 
L4-L5 foraminal stenosis.  

The November 2000 VA physician noted that the veteran walked 
with difficulty.  In December 2001 the veteran had good 
peripheral pulses.  His leg muscles were nontender to 
palpation.  

C.  VA Examinations  

At the October 1996 VA examination the veteran moved about 
with a slight limp on the left.  He appeared to be in pain as 
he moved.  The veteran had a well-healed surgical scar on the 
midline of the lower back region.  No spasm was noted but he 
had generalized tenderness to palpation over the lower back.  
He had difficulty in lying on his back on the examination 
table.  The veteran demonstrated poor to fair heel walk and 
had a poor toe walk.  He was able to squat only one third the 
way down and arise again.  

At the April 1997 VA examination the veteran was able to 
ambulate slowly while using his walker.  He is noted to have 
a well-healed surgical scar in the back region.  The veteran 
had generalized tenderness to palpation over the lower back.  
No definite spasm was noted at the time of the examination.  

At the November 1997 VA examination the veteran stood erect 
with a level pelvis.  He had a long well healed lumbar scar.  
The veteran was tender at the upper lumbar area in the 
midline.  Axial compression caused no pain.  Simulated 
rotation, which did not involve any stress or movement in the 
back, brought forth complaints of pain.  The veteran could 
walk on his toes.  He refused to walk on his heels, stating 
that he had a heel spur on the right, which prevented him 
from doing so.  The veteran could squat and arise from the 
squatting position.  X-rays of the lumbar spine with bending 
films revealed that the veteran had a laminectomy of L2, L3 
and L4.  Flexion and extension views revealed no instability.  
He had small osteophytes at every level in the lumbar spine.  
The veteran had calcification of the disk at T10-11.  

At the October 1999 VA examination the veteran moved about 
somewhat slowly and cautiously while using a rolling walker.  
There was a well-healed surgical scar.  No spasm was noted 
but he had generalized tenderness to palpation across the 
back.  The x-ray report revealed mild disc space narrowing 
was present at L3-L4 and L4-L5 and there were associated 
small osteophytes.  Alignment was preserved.  Post surgical 
changes were noted with wide bilateral laminectomy defects 
and resection of the spinous processes at L3-L4 and probably 
L2.  Moderate facet sclerosis was seen at L4-L5 and L5-S1.  

At the November 2001 VA spine examination the veteran moved 
about somewhat slowly and stiffly.  He was able to stand 
erect.  There was a well-healed surgical scar in the midline 
of the lower back region.  No spasm was noted but the veteran 
had rather generalized tenderness to even light fingertip 
pressure.  The veteran was able to heel and toe walk and he 
could only do a partial squat and arise again.  

Lumbar spine x-rays showed post-operative changes at L3 and 
L4.  Degenerative changes were present with marginal 
osteophytes at multiple levels.  There was no evidence of 
fracture or subluxation.  L4-L5 disc narrowing was noted.  A 
mild compression deformity, appearing old, was present at L1 
anteriorly.  

II.  Analysis 

Based on its review of the evidence, the Board finds that the 
evidence is not representative of severe intervertebral disc 
syndrome, with recurring attacks with intermittent relief or 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  In 
this regard, the medical evidence does not show such a 
limitation of motion, combined with other symptoms, to 
warrant a rating in excess of 20 percent.  

At the October 1996 VA examination the range of motion of the 
lumbar spine was 50 degrees of flexion and 5 degrees of 
extension.  The veteran had complaints of pain on motion.  At 
the April 1997 VA examination the examiner was unable to 
safely obtain range of motion study of his back due to the 
amount of pain the veteran was having.  At the November 1997 
VA examination lumbar flexion was to 50 degrees, extension 
was 15 degrees with complaints of pain, right and left 
lateral bending was 15 degrees.  (AMA normal flexion is 60 
degrees, extension is 25 degrees and lateral bending is 25 
degrees).  

Private medical records show that in November 1998 maximal 
peak extensor torque at the lumbar spine was approximately 40 
percent of normal.  Minimal peak lumbar extensor was 
approximately 3 percent of normal.  On examinations in 
January 1999 to December 1999 range of motion was reduced to 
25 - 30 percent rotary movements left and right.  The veteran 
had pain at 15 degrees forward trunk flexion from the 
standing position.  At the October 1999 VA examination range 
of motion testing was obtained with the veteran supporting 
himself on the walker.  He had 30 degrees of flexion and 10 
degrees of extension.  Right and left lateral bending was 10 
degrees.  The veteran complained of pain on motion.  

Private medical records demonstrate that in March 2000 the 
range of motion of the back was normal.  At the November 2001 
VA spine examination the veteran had 40 degrees of flexion 
and 5 degrees of extension.  Right and left later motion was 
10 degrees.  There was pain on all range of motion testing.  

There are no findings of decreased muscle strength, atrophy, 
sensory changes or neurological deficits.  At the October 
1996 VA examination sensation was intact in the lower 
extremities.  At the April 1997 VA examination the veteran 
had mild but diffuse weakness of the lower extremities.  
Sensory examination was intact to light touch and pinprick.  
Knee jerks were normal.  Depressed ankle jerks were noted.  
Toes were down going and the veteran's gait was antalgic.  VA 
medical records illustrate that between April 1997 and May 
1997 neurologically range of motion in his lower extremities 
was limited secondary to pain.  The veteran had 4+/5 motor 
strength in his entire right and left sides.  The veteran had 
no atrophy of muscle mass.  Sensory examination was intact to 
pinprick and light touch throughout.  The November 1997 VA 
examiner could detect no motor weakness or sensory deficit in 
the lower extremities.  Straight leg raising in the sitting 
position was painless to 90 degrees.  Straight leg raising in 
customary supine position caused low back pain at 20 degrees.  
This was a nonanatomical response, as was the simulated 
rotation.  

Private medical records reveal that on examinations in 
February through July 1998 motor and sensory function was 
intact.  The veteran had increased tone in his lower 
extremities.  Straight leg raise was positive to 80 degrees 
on the right and left.  In November 1998 there was no 
evidence of myotomal weakness of the bilateral lower 
extremities.  Straight leg raise was positive at 45 degrees 
bilaterally.  Bilateral prone knee flexion was negative as 
was bilateral sacroiliac ligamentous stress test.  On 
examinations in January 1999 through December 1999 motor and 
sensory function was intact.  Straight leg raise was positive 
at 80 degrees bilaterally.  In March 1999 hip flexor strength 
was adequate.  Straight leg raising was difficult and 
positive 60 degrees bilaterally.  There was very pronounced 
weakness in the lumbar extensor strength 40 percent of 
predicted average for his age group.  

At the October 1999 VA examination on strength testing of the 
lower extremities he demonstrated good initial strength and 
then he demonstrated give-way type weakness secondary to 
complaints of back pain on exertion.  There was slight 
generalized decreased sensation to pinprick over both lower 
extremities.  The examiner was unable to obtain either ankle 
jerk.  Sitting straight leg raising examination was positive 
bilaterally; markedly so on the right.  Private medical 
records disclose that upon examination in December 1999 the 
veteran had increased tone in his lower extremities but 
decreased distal pulses in both legs.  

Private medical records show that in March 2000 strength was 
normal, as was bulk and tone without rigidity, tremor or 
spasticity.  Motor examination revealed a stuttering effort.  
Sensory was intact was normal and symmetrical.  Straight leg 
raising was negative.  

At the November 2001 VA spine examination the veteran had 
normal strength of the anterior tibial and the extensor 
hallucis longus bilaterally.  He demonstrated some giving way 
on testing plantar flexors bilaterally secondary to pain.  
Sensation to light touch was intact in both lower 
extremities.  On sitting straight leg raising examination, 
the veteran had back pain with minimal raising of either leg.  
VA medical records show that in December 2001 neurologically, 
his reflexes were difficult to elicit, strength was grossly 
intact.  The veteran had good peripheral pulses.  The veteran 
appeared to be in some pain on movement.  

Reflexes are not shown to be severely impaired during this 
time.  At the October 1996 VA examination reflexes were 
intact at the knees.  At the April 1997 VA examination deep 
tendon reflexes were normal.  Depressed ankle jerks were 
noted.  VA medical records confirm that between April 1997 
and May 1997 deep tendon reflexes were somewhat diminished 
and equal in the ankles and average and equal in the 
remaining reflexes with bilaterally upgoing toes.  At the 
November 1997 VA examination neurologically deep tendon 
reflexes were active in the knees and absent in the ankles.  

Private medical records illustrate that on examinations in 
January 1999 through November 1999 deep tendon reflexes were 
normal and equal.  Upon examination in December 1999 deep 
tendon reflexes were hypoactive.  At the October 1999 VA 
examination reflexes were intact at the knees.  Right ankle 
jerk was trace and left ankle jerk was absent.  Private 
medical records disclose that in March 2000 reflexes were 
normal and symmetrical.  At the November 2001 VA spine 
examination reflexes were intact at the knees.  Ankle jerks 
were absent to trace bilaterally.  Therefore, a rating in 
excess of 20 percent is not warranted.

A rating in excess of 20 percent is not warranted under any 
other potentially applicable code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, a 40 percent evaluation is warranted 
where the limitation of motion in the lumbar spine is severe.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 40 percent 
rating is warranted when there is severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

A rating in excess of 20 percent is not warranted under 
either Diagnostic Code 5292 or 5295.  With regard to 
Diagnostic Code 5292, the veteran's examination reports do 
not show that he has severe limitation in the range of motion 
in his back.  With regard to Diagnostic Code 5295, the 
evidence does not show that the criteria have been met such 
that the veteran may be considered to have severe lumbosacral 
strain.  Accordingly, the evidence does not show that the 
criteria for a rating in excess of 20 percent have been met 
under either Diagnostic Code 5292 or Diagnostic Code 5295.  

The Board has considered that the veteran has asserted that 
he has severe flare-ups of back pain.  In this regard, VA is 
required to take pain symptoms into account, to the extent 
they are supported by adequate pathology.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  In this case, 
the October 1996 VA examiner commented that as far as the 
Deluca provisions, the veteran had markedly limited pain on 
motion.  Certainly pain could limit functional ability during 
a flare-up or attempts at increased use although it was not 
feasible to attempt to express any of this in terms of 
additional limitation of motion as these matters could not be 
determined with any degree of medical certainty.  

With regard to the remand directives, rotation was measured 
at the end of the examination.  This was only 15 degrees 
bilaterally.  The veteran had complaint of pain on all range 
of motion testing.  The examiner did not see any muscle spasm 
at the time of the examination but he thought there was 
satisfactory evidence for pain for motion present based upon 
his reaction to the examination.  The fact that he had 
inability to perform the normal working movements of the body 
with normal excursion, strength speed, coordination and 
endurance secondary to the pain.  There was obviously less 
movement than normal.  Normal range of motion of the lumbar 
spine is 95 degrees of flexion, 35 degrees of extension, 40 
degrees of lateral flexion and 35 degrees of rotation.  These 
values may be compared with the obtained values.  As far 
neurological symptoms, he had chronic pain radiating into 
both lower extremities down to the ankles.  No numbness or 
tingling noted.  The fact that these symptoms would be 
compatible with sciatic neuropathy with characteristic pain.  
There was an absence of the left ankle jerk was noted.  The 
examiner thought that the veteran's neurological findings 
were appropriate for his condition.  

In regard to the Deluca provisions, the November 2001 VA 
examiner commented that there was pain on range of motion 
testing as noted.  Certainly pain would further limit 
functional ability during flare-ups or with attempts at 
increased use.  It was not feasible; to attempt to express 
any of this in terms of additional limitation of motion as 
these matters could not be determined with any degree of 
medical certainty.   

The Board notes that the veteran's subjective complaints of 
pain are specifically contemplated in the criteria of 
Diagnostic Code 5293.  In addition, when the lack of evidence 
of a loss of motion in the back is considered together with 
the lack of evidence showing functional loss, to include the 
lack of findings showing neurologic deficits, muscle 
strength, and muscle atrophy, the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent.  In light of the foregoing, the Board concludes that 
the preponderance of the evidence is against an evaluation 
greater than 20 percent, even with consideration of 
functional loss.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293; DeLuca, supra.  

As such, an evaluation greater than 20 percent is not 
warranted for at any time since the award of compensation.  
See 38 C.F.R. §§ 3.31, 3.400(i) (2001).  

In view of all of the foregoing, the Board finds that the 
overall symptomatology and pathology of the veteran's lumbar 
syndrome due to electroconvulsive therapy (38 U.S.C. 1151) is 
inconsistent with the presence of more than a 20 percent 
rating.  To that extent, the written testimony of the veteran 
and his friends and family as to an increased level of 
severity of the disability at issue is unsupported.  As such, 
a schedular evaluation in excess of 20 percent for lumbar 
syndrome due to electroconvulsive therapy (38 U.S.C. 1151) is 
not for assignment.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 20 percent for lumbar 
syndrome due to electroconvulsive therapy (38 U.S.C. 1151) is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

